Allow me to extend my  congratulations to Mr. Srgjan Kerim on his election to 
the high office of President of the General Assembly at 
its sixty-second session. I would also like to recognize 
Sheikha Haya Rashed Al-Khalifa of Bahrain for her 
distinguished service as President of the Assembly at 
its sixty-first session. 
 Please allow me also to extend my appreciation to 
the Secretary-General, Mr. Ban Ki-moon, for his strong 
commitment and unceasing efforts in addressing issues 
of peace and security in many parts of the world where 
many conflicts and tensions remain unresolved. I wish 
to assure him of my Government’s constructive support 
and its wholehearted commitment to peace and security 
in our region.  
 This session of the General Assembly provides 
Member States with the opportunity to address the 
challenges and threats that continue to preoccupy us, 
including the lack of peace and security and the 
presence of extreme poverty, underdevelopment, 
environmental degradation and natural disasters.  
 In the interest of brevity, let me now revert to 
more pressing problems closer to home. For the past 
five years, it has, sadly, become almost a ritual for my 
Government to urge, from this rostrum, the 
international community, and especially the Security 
Council, to shoulder their fundamental responsibilities 
for the maintenance of peace and security in our part of 
the world. The legal principles at stake and the 
looming threat to regional peace and stability have 
been and remain stark indeed. The hard facts are 
neither controversial nor ambiguous.  
 In flagrant breach of international law, the 
Charter of the United Nations and the Algiers Peace 
Agreement, Ethiopia continues to occupy sovereign 
Eritrean territories through military force. Ethiopia 
continues to reject the final and binding decision of the 
Eritrea-Ethiopia Boundary Commission (EEBC) and to 
obstruct the demarcation of the boundary, to which end 
the international community has deployed the United 
Nations Mission in Eritrea and Ethiopia (UNMEE) at 
an annual running cost about $200 million. Ethiopia 
continues to violate with impunity fundamental 
principles of international law, including full respect 
for the sovereignty and territorial integrity of a fellow 
United Nations Member State, the integrity of 
international treaties and the norms of settling disputes 
through binding arbitration. Those are the indelible 
facts on the ground that have been and are spawning a 
climate of permanent and escalating tension in our part 
of the world. 
 Throughout these years, the Boundary 
Commission has filed no less than 24 reports to the 
Security Council underlining the gravity of the 
situation. The EEBC has no independent means or 
powers of enforcement. The legal authority and powers 
of enforcement reside, squarely and explicitly, with the 
Security Council, which is the guarantor of the Algiers 
Peace Agreement. As such, the United Nations Security 
Council should long have taken remedial action, both 
in accordance with Article 14 of the Algiers Peace 
Agreement as well as on the basis of Article 39 of the 
United Nations Charter. But that has not happened to 
date. Ethiopia has managed to frustrate the EEBC 
decision and the demarcation of the boundary   which 
should have been completed by 2003   because of the 
unwarranted positions of some United Nations Security 
Council member States, and especially the United 
States of America, which has regrettably chosen to 
placate Ethiopia at the expense of international law and 
the interests of regional peace and security. 
 It was against the backdrop of Ethiopia’s defiance 
and violation of international law that the Boundary 
Commission convened a meeting of the parties in The 
Hague early last month. Ethiopia first sought to prevent 
the meeting from taking place by raising spurious legal 
objections to the original venue   New York. And 
when that bogus pretext was removed and the meeting 
was convened in The Hague, Ethiopia failed to respond 
to the five conditions that the Commission had 
imposed so that it could proceed and embark on the 
time-bound schedule of operations that had been 
worked out in order to complete pillar emplacements 
along the 1000 kilometre border in the coming months. 
The five conditions that Ethiopia was requested to 
fulfil were: first, to indicate its unqualified acceptance 
of the 2002 Delimitation Decision without requiring 
broader ranging negotiations between the parties; 
secondly, to lift restrictions on the movement of EEBC 
personnel; thirdly, to provide security assurances; 
fourthly, to meet payment arrears and fifthly, to allow 
free access to pillar locations. 
 At the Commission’s meeting, Eritrea committed 
itself once again to cooperate with the demarcation in 
all of the respects regarding which the Commission had 
expressed concern. Eritrea’s commitments were made 
both in writing and verbally, in front of the 
Commission and other participants. 
 Eritrea asks merely that Ethiopia make the same 
commitment to support the demarcation in accordance 
with the Commission’s legitimate instructions. 
Ethiopia, however, made it clear that it had no 
intention of complying with the Commission’s 
demarcation instructions and raised tangential issues, 
which my delegation has fully addressed in the full text 
of my statement.  
 After the recent Boundary Commission meeting in 
early September in The Hague   which I mentioned   
the text of a letter came to Eritrea’s attention. The letter 
had been circulated to the public and the media without 
communicating it to the Eritrean Government through 
appropriate diplomatic or legal channel. In the letter 
the Ethiopian Foreign Minister indicated Ethiopia’s 
intention to attempt to renounce the two Algiers 
Agreements in accordance with which the Eritrea-
Ethiopia border war of 1998-2000 was brought to an 
end.  
 The substance of Ethiopia’s letter and its timing 
underscored the fact that the letter was intended simply 
as another effort to subvert the implementation of the 
final and binding award of the Eritrea-Ethiopia 
Boundary Commission. As such, that effort is clearly 
unlawful under the Vienna Convention on the Law of 
Treaties and other principles of international law, as 
well as highly detrimental to regional peace and 
security. 
 The Vienna Convention does not support 
Ethiopia’s effort to deny legal force to the 
Commission’s award. Even if Ethiopia’s renunciation 
attempts were legally effective   which they are  
not   Article 70 of the Convention states that the 
boundary established under the Algiers Agreement 
remains binding on both parties. 
 The Vienna Convention cannot simply be 
interpreted to permit the dissatisfied party in a 
boundary arbitration to renounce the result 
retroactively. Indeed, Ethiopia seems to be planning to 
use its unlawful attempt to renounce the Algiers 
Agreements in order to renew hostilities. The Algiers 
Agreements were designed to put an end once and for 
all to the two States’ conflicting claims to territory and 
thus to leave the two States free to rebuild their 
relationship for the good of both of their peoples.  
 In the five and one half years since the Boundary 
Commission’s delimitation decision, however, Ethiopia 
has repeatedly obstructed implementation of the 
decision and threatened to walk out on the process 
altogether, if it was not given everything that it wanted. 
While tens of thousands of Eritreans indigenous to the 
Ethiopian-occupied regions wait in internally displaced 
persons camps for the chance to peacefully enjoy the 
benefits of the final and binding award, Ethiopia is 
moving new settlers onto their land, attempting to 
make its illegal occupation of Eritrean territory 
permanent. That is in breach of the Algiers 
Agreements, in particular the Agreement on Cessation 
of Hostilities, and Chapter VII of the United Nations 
Charter should have been invoked to end Ethiopia’s 
flagrant violations with impunity of international law.  
 Eritrea sincerely hopes that the demarcation 
process can be restarted, in accordance with 
international law and consistent with the final and 
binding delimitation award of 13 April 2002. This is 
the central tenet of the Algiers Agreements and the key 
to reinstating regional harmony. It is important for 
effective action to be taken in the interest of legality 
and the maintenance of regional peace and security. 
The United Nations and the Security Council have 
unequivocal legal and moral responsibilities to ensure 
that this occurs without further delay and some Powers 
with major interests in the region need to reassess their 
policies so that the peoples in the region can live in 
peace and harmony. 
 Ethiopia’s invasion of Somalia has become a 
serious concern in our region, and the Security Council 
and members of the international community must 
insist on the unconditional and immediate withdrawal 
of all Ethiopian troops from Somalia in order to end 
the occupation. 
 I do not wish to conclude my statement without 
briefly touching on the progress and the challenges that 
lie ahead in the peace process in the Sudan. The Sudan 
has come a long way in addressing its internal 
conflicts, both by concluding peace agreements and by 
engaging in the implementation process of the terms 
and conditions of the peace accords. Eritrea will 
continue to lend its support to the peace process in 
Darfur by working closely with all concerned parties 
and countries, including the United Nations and the 
African Union, in order to achieve a robust peace 
package that will bring a lasting solution. In that 
regard, Eritrea looks forward to the Tripoli meeting 
later this month. 
